       Case 1:18-cv-00390-ER-SN Document 167 Filed 12/14/20 Page 1 of 2




                                                           December 14, 2020

Via ECF

Hon. Sarah Netburn
United States Magistrate Judge
United State District Court for the
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Ithaca Capital Investments I, S.A., et al. v. Trump Panama Hotel Management
               LLC, et al., No. 18 Civ. 390 (ER)

Dear Magistrate Judge Netburn:

        The writer’s firm represents defendants Trump International Hotels Management LLC
and Trump Panama Hotel Management LLC (together, “Defendants”) in the above-referenced
action.

        We jointly write with counsel for plaintiffs Ithaca Capital Investments I, S.A., Ithaca
Capital Investments II, S.A. and Orestes Fintiklis (collectively, “Plaintiffs”) pursuant to Your
Honor’s December 2, 2020 Order (ECF No. 166) to update the Court as to the status of the
parties’ pending discovery disputes, and to request that the deadline for the parties’ document
productions be extended for two weeks to January 15, 2020 for the reasons set forth below.

        As the Court was made aware by letter dated November 30, 2020 (ECF No. 165), counsel
had been working cooperatively to attempt to resolve a discovery dispute that arose prior to
either of their having been retained concerning the production of documents with respect to the
time period of 2011-2014 and the implementation of so-call PFK search terms. In accordance
with guidance from the Court, the parties worked together to attempt to reduce the number of
documents that Defendants would need to review with respect to the time period of 2011-2014
and through the PFK search terms.
       Case 1:18-cv-00390-ER-SN Document 167 Filed 12/14/20 Page 2 of 2




Hon. Sarah Netburn
United States Magistrate Judge
United State District Court for the
Southern District of New York
December 14, 2020
Page 2

         In order to resolve this dispute, counsel have spent a significant amount of time on
numerous days, including over this past weekend, discussing and implementing both additional
limiters to the existing search terms, and the deletion of certain search terms, in order to further
reduce the number of documents that Defendants would need to review in order to reach a
resolution of this dispute. Ultimately, after multiple rounds of implementing additional limiters
and deleting terms, counsel were able to sufficiently reduce the number of documents with
“hits,” including families, that would have to be reviewed to 17,716 documents.

        Although we are pleased to have successfully resolved this dispute without Court
intervention, as set forth above, the resolution took significant time that would have otherwise
been spent by the parties reviewing documents and, under the Court’s recent scheduling order
(ECF No. 164), Defendants now need to review all 17,716 documents by the December 31
deadline. As such, the parties respectfully request that the deadline for the parties’ document
productions be extended for two weeks to and including January 15, 2020. At this time the
parties are not requesting that any other scheduling deadlines be extended, and anticipate that
they will be able to comply with the Court’s recent scheduling order.

        Given the parties’ ability to work cooperatively with one another to resolve their
discovery disputes, there currently are no disputes pending. However, the parties would like to
make the Court aware of the fact that they are still in the process of reviewing one another’s
document productions, which productions are ongoing, and that pending such reviews, issues
may arise with respect to the completeness of the productions. In the event such issues arise,
counsel are hopeful that they will be able to resolve them, but may request the Court’s assistance
in the event that they are unable to so.

       We thank the Court for its time and continued attention to this matter

                                                             Respectfully submitted,

                                                             ROBERT & ROBERT PLLC

                                                             Michael Farina
                                                             MICHAEL FARINA

cc:    All Counsel of Record (via ECF)
